United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      April 26, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-40973
                            Summary Calendar
                        _______________________

                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

           FRANCISCO R. DOMINGUEZ, also known as Poncho,

                                                     Defendant-Appellant.


            Appeal from the United States District Court
                 for the Eastern District of Texas,
                          No. 4:04-CR-71-9


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

           Francisco R. Dominguez pled guilty to conspiracy to

possess methamphetamine with the intent to distribute and was

sentenced to forty-five months imprisonment.           He argues that the

district court plainly erred by increasing his sentence based on an

additional 113 grams of methamphetamine.            Because the district

court’s reliance on the PSR did not amount to plain error, we

AFFIRM.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              I.    BACKGROUND

              Dominguez was arrested in February 2003 for selling 435

grams   of    methamphetamine     to    a     co-conspirator,      Nadim   Safdar.

According to Dominguez’s PSR, Safdar informed the FBI in a May 2003

interview that he had also purchased 113 grams from Dominguez at a

stash house for illegal drugs.          Dominguez pled guilty in June 2004

to one count of conspiracy to possess methamphetamine with the

intent to distribute in violation of 18 U.S.C. § 846.                  After this

court vacated and remanded his original sentence, Dominguez was

resentenced in May 2006 to 45 months imprisonment based on a total

of 548 grams of methamphetamine.

                              II.      DISCUSSION

              Dominguez argues that the attribution of the additional

113   grams     of   methamphetamine         was   based    on   the   unreliable,

uncorroborated, and unsworn statement of a co-conspirator.                     See

United States v. Shacklett, 921 F.2d 580 (5th Cir. 1991) (per

curiam).     Because he did not make an objection before the district

court, we review for plain error only.                     See United States v.

Villegas, 404 F.3d 355, 358 (5th Cir. 2005).

              District   courts     retain         significant    discretion    in

evaluating a PSR’s reliability.              See United States v. Ingles, 445

F.3d 830, 839 (5th Cir. 2006) (“A PSR generally bear[s] indicia of

reliability sufficient to permit reliance thereon at sentencing.”

(internal quotation marks omitted)).               However, “[b]ald, conclusory


                                         2
statements    do   not    acquire   the       patina     of    reliability    by    mere

inclusion in the PSR.”       United States v. Elwood, 999 F.2d 814, 817-

18 (5th Cir. 1993).         A defendant normally has the burden to show

that information in the PSR is materially untrue, inaccurate, or

unreliable.      Cf. United States v. Taylor, 277 F.3d 721, 725 (5th

Cir. 2001) (burden on the government when a use-immunity agreement

is involved); Shacklett, 921 F.2d at 584 (PSR not reliable where it

was based on the probation officer’s bald assertions but did not

state   “when,     where,   by   whom,        or   for    what   purpose     [the   co-

conspirator] was interviewed”).

            The PSR does not contain bald assertions by the probation

officer, and Dominguez has not shown that the information in the

PSR is incorrect or unreliable.           See Ingles, 445 F.3d at 839.              The

district court did not plainly err by relying on the PSR’s version

of these events.         We decline Dominguez’s invitation to turn the

Shacklett    court’s     observations         about      the   probation     officer’s

inadequacies in that case into mandatory PSR requirements.

            AFFIRMED.




                                          3